Concurring Opinion by
McDONALD, J.
which BELL, C.J. and ADKINS, J., joins.
I cannot improve upon Judge Barbera’s explication of the facts or outline of the law governing this case. I write only to highlight how this Court’s decision differs from the decision of the Court of Special Appeals on the search issue.
Mr. Walker had the burden of establishing that he had an actual subjective expectation of privacy in his desk drawers *628and that his expectation was one that society would recognize as reasonable — an objective test. The Court of Special Appeals concluded that Mr. Walker likely did not have a subjective expectation of privacy in his workplace desk drawers, and that, even if he did, such an expectation of privacy was not objectively reasonable.
This Court wisely stopped before “even if.” Buttressing a holding with alternative rationales can sometimes sweep too broadly in limiting constitutional protections. Restraint is warranted when the conduct under investigation is particularly opprobrious and it is tempting to discredit any argument potentially offering protection to the wrongdoer.27
Thus, the Court’s holding in this case should not be taken to mean that teachers, or the many other employees who do not have private offices and who work at desks in highly trafficked areas, cannot have a reasonable expectation of privacy in the contents of their desk drawers at the workplace. Indeed, the Supreme Court has made clear that they may have an expectation of privacy protected by the Fourth Amendment in those circumstances. See O’Connor v. Ortega, 480 U.S. 709, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987) (public employee may have reasonable expectation of privacy in workplace desk and office); Mancusi v. DeForte, 392 U.S. 364, 88 S.Ct. 2120, 20 *629L.Ed.2d 1154 (1968) (employee may have reasonable expectation of privacy in desk in office shared with others).
In particular, a teacher or other employee can have an objectively reasonable expectation of privacy in the drawers of a desk in an office pod. There may be a legitimate expectation of privacy even when such an employee has access to a locked cabinet of some kind, but prefers to keep personal materials close at hand in a desk drawer with the expectation that the drawer is as private, though less secure, than the locked cabinet. It would be a mistake to extend the holding of this case to all teachers with desks in an office pod.
As the Court indicates, Mr. Walker did not establish a subjective expectation of privacy. There was no direct evidence at the motions hearing that Mr. Walker had an expectation that the desk would be off-limits to others. The circumstantial evidence was at best ambivalent and, in some respects, suggested an invitation to others. As the trial judge remarked, “the labels on the drawers cry out for collegial use.” In the end, Mr. Walker in effect relied on the general proposition that a workplace desk could be protected by the Fourth Amendment. That alone was insufficient to carry his burden.
Chief Judge BELL and Judge ADKINS join this opinion.

. Such restraint was well expressed by the playwright Robert Bolt in the play A Man for All Seasons in a passage in which Sir Thomas More, then Chancellor of England, explains to his daughter’s fiancé his reluctance to arrest a courtier suspected of disloyalty to More:
Roper: So now you’d give the Devil the benefit of the law!
More: Yes. What would you do? Cut a great road through the law to get after the Devil?
Roper: I’d cut down every law in England to do that!
More: Oh! And when the last law was down, and the Devil turned round on you — where would you hide, Roper, the laws all being flat? This country’s planted thick with laws from coast to coast ... and if you cut them down ... d’you really think you could stand upright in the winds that would blow then?....
Robert Bolt, A Man for All Seasons (Vintage Int’l ed.1990) at p. 66. An excellent analysis of the significance for lawyers of this passage and others from the play may be found in Stephen H. Sachs, A Man for All Seasons: Heroism in “the Thickets of the Law”, 41 Md. Bar J. 54 (March/April 2008).